EXHIBIT 99.1 July26, 2007 NORTHERN STATES FINANCIAL SECOND QUARTER NET INCOME INCREASES 14.8 PERCENT Improvement to Net Interest Income Assists Earnings Growth WAUKEGAN, IL, July26, 2007 – Northern States Financial Corporation (Nasdaq: NSFC), holding company for NorStates Bank, today reported earnings for the second quarter of 2007 of $1,047,000, or $.25 per share, compared with $912,000, or $.21 per share, for the like quarter of 2006, an increase of 14.8 percent. For the six months ended June30, 2007, net income was $2,576,000, or $.61 per share, an increase of$1,121,000, or 77.0 percent, compared with $1,455,000, or $.34 per share, for the first half of 2006.This increase resulted from an improvement in nonperforming assets allowing the Company to restore $1.4 million to income by reducing its allowance for loan and lease losses during the first quarter of 2007.Higher year-to-date net interest income also contributed to the increase. During the second quarter of 2007, the Company’s net interest income increased $138,000 to $4,480,000 compared with $4,342,000 for the second quarter of 2006.Net interest income for the second quarter of 2006 included a one-time collection of $307,000 of interest on nonaccrual lease pools.Without this one-time collection last year, net interest income would have increased $445,000 in the second quarter of the current year.The increased net interest income in the second quarter of 2007 is attributable to the stable interest rate environment this year coupled with the Company’s restructuring of its balance sheet. As part of its balance sheet restructuring since the beginning of the year, the Company increased its higher yielding short-term investments while lowering its more costly interest bearing deposits and borrowings.Government sponsored securities in the amount of $80.5 million matured through June30, 2007.The absence of these lower earning securities has increased the yield on the remaining government sponsored portfolio to 4.20 percent at June30, 2007 compared with 3.63 percent at December 31, 2006. A portion of the proceeds from these maturing securities was redeployed into higher yielding federal funds sold.The balance of the proceeds was used to redeem higher cost interest bearing deposits and borrowings.Interest bearing deposits decreased by $23.9 million since year-end.Borrowings in the form of securities sold under repurchase agreements and Federal Home Loan Bank term advances were reduced $13.4 million and $5.0 million, respectively, since December 31, 2006. NSFC Press ReleaseJuly 26, 2007 Earnings were also impacted favorably during the second quarter of 2007 by an increase to noninterest income of $126,000, which included an increase of $67,000 in service fees on deposits and a reduction to noninterest expense of $39,000 as compared with the same quarter of 2006.Most of the decrease to noninterest expense is attributed to a decline in salaries and employee benefits as the Company’s restructuring reduced overhead. On June1, 2007 a cash dividend of $.35 per share was paid to stockholders, unchanged from the previous dividend paid December 1, 2006. Northern States Financial Corporation is the holding company for NorStates Bank, a full-service commercial bank with eight branches in Lake County, Illinois.NorStates Bank is the successor to financial institutions dating to 1919.NorStates Bank serves the populations of northeastern Illinois and southeastern Wisconsin. Forward-Looking Information Statements contained in this news release that are not historical facts may constitute forward-looking statements (within the meaning of Section21E of the Securities Exchange Act of 1934, as amended), which involve significant risks and uncertainties.The Company intends such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and is including this statement for purposes of invoking these safe harbor provisions.Forward-looking statements, which are based on certain assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by the use of the words “believe,” “expect,” “intend,” “anticipate,” “estimate,” “project,” “plan,” or similar expressions.The Company’s ability to predict results or the actual effect of future plans or strategies is inherently uncertain and actual results may differ from those predicted.The Company undertakes no obligation to update these forward-looking statements in the future.Factors that could have a material adverse effect on the operations and could affect the outlook or future prospects of the Company and its subsidiaries include, but are not limited to, the potential for further deterioration in the credit quality of the Company’s loan and lease portfolios, uncertainty regarding the Company’s ability to ultimately recover on the surety bonds relating to equipment lease pools and other loans currently on nonaccrual status, unanticipated changes in interest rates, general economic conditions, increasing regulatory compliance burdens or potential legislative/regulatory changes, monetary and fiscal policies of the U.S. Government, including policies of the U.S. Treasury and the Federal Reserve Board, the quality or composition of the Company’s loan or investment portfolios, deposit flows, competition, demand for loan products and financial services in the Company’s market area, and changes in accounting principles, policies and guidelines.These risks and uncertainties should be considered in evaluating forward-looking statements. For Additional Information, Contact: Fred Abdula, Chairman of the Board (847) 244-6000 Ext. 238 Websites: www.nsfc.com www.nsfc.net 2 NSFC Press ReleaseJuly 26, 2007 NORTHERN STATES FINANCIAL CORPORATION KEY PERFORMANCE DATA ($ 000’s, except per share data) Quarter ended June30: 2007 2006 Net Income $ 1,047 $ 912 Basic Earnings Per Share $ .25 $ .21 Return on Average Assets .62 % .53 % Return on Average Equity 5.81 % 5.12 % Efficiency Ratio 73.62 % 77.76 % Yield on Interest Earning Assets 6.12 % 5.62 % Cost of Interest Bearing Liabilities 3.83 % 3.47 % Net Interest Spread 2.29 % 2.15 % Net Yield on Interest Earning Assets 2.86 % 2.68 % Six months ended June30: 2007 2006 Net Income $ 2,576 $ 1,455 Basic Earnings Per Share $ .61 $ .34 Return on Average Assets .75 % .41 % Return on Average Equity 7.19 % 4.09 % Efficiency Ratio 78.41 % 82.06 % Yield on Interest Earning Assets 5.94 % 5.42 % Cost of Interest Bearing Liabilities 3.85 % 3.37 % Net Interest Spread 2.09 % 2.05 % Net Yield on Interest Earning Assets 2.67 % 2.55 % 3 NSFC Press ReleaseJuly 26, 2007 NORTHERN STATES FINANCIAL CORPORATION KEY PERFORMANCE DATA ($ 000’s, except per share data) June30, 2007 Dec. 31, 2006 Total Assets $ 666,254 $ 710,009 Total Loans and Leases 377,847 373,715 Total Deposits 496,850 522,596 Total Stockholders’ Equity 73,128 71,463 Nonperforming Loans and Leases 6,609 8,182 Nonperforming Loans and Leases to Total Loans and Leases 1.75 % 2.19 % Impaired Loans and Leases $ 5,805 $ 9,500 Book Value per Share $ 17.22 $ 16.88 Number of Shares Outstanding 4,178,105 4,233,105 NORTHERN STATES FINANCIAL CORPORATION DIVIDEND HISTORY June1 December 1 Total 2002 $ .53 $ .53 $ 1.06 2003 .54 .54 1.08 2004 .55 .55 1.10 2005 .55 .07 .62 2006 .30 .35 .65 2007 .35 4 NSFC Press ReleaseJuly 26, 2007 NORTHERN STATES FINANCIAL CORPORATION CONSOLIDATED BALANCE SHEETS June30, 2007 and December 31, 2006(In thousands of dollars) (Unaudited) Assets June30, 2007 December 31, 2006 Cash and due from banks $ 14,823 $ 19,023 Interest bearing deposits in financial institutions - Maturities less than 90 days 188 885 Federal funds sold 46,593 10,078 Total cash and cash equivalents 61,604 29,986 Securities available for sale 198,362 279,056 Loans and leases 377,847 373,715 Less: Allowance for loan and lease losses (3,729 ) (7,162 ) Loans and leases, net 374,118 366,553 Federal Home Loan Bank stock 1,445 1,445 Office buildings and equipment, net 9,339 9,394 Other real estate owned 2,857 2,983 Goodwill 9,522 9,522 Core deposit intangible asset 1,623 1,854 Accrued interest receivable and other assets 7,384 9,216 Total assets $ 666,254 $ 710,009 Liabilities and Stockholders' Equity Liabilities Deposits Demand - noninterest bearing $ 56,638 $ 58,530 Interest bearing 440,212 464,066 Total deposits 496,850 522,596 Securities sold under repurchase agreements 73,419 86,775 Federal Home Loan Bank advance 6,500 11,500 Subordinated debentures 10,000 10,000 Advances from borrowers for taxes and insurance 941 794 Accrued interest payable and other liabilities 6,611 6,881 Total liabilities 594,321 638,546 Stockholders' Equity Common stock 1,789 1,789 Additional paid-in capital 11,584 11,584 Retained earnings 66,717 65,603 Accumulated other comprehensive income (loss), net (955 ) (1,552 ) Treasury stock, at cost (7,202 ) (5,961 ) Total stockholders' equity 71,933 71,463 Total liabilities and stockholders' equity $ 666,254 $ 710,009 5 NSFC Press ReleaseJuly 26, 2007 NORTHERN STATES FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three and six months ended June30, 2007 and 2006 (In thousands of dollars, except per share data) (Unaudited) Three months ended Six months ended June30, 2007 June30, 2006 June30, 2007 June30, 2006 Interest income Loans (including fee income) $ 6,813 $ 6,946 $ 13,396 $ 13,420 Securities Taxable 2,357 2,061 4,979 4,197 Exempt from federal income tax 71 56 142 114 Federal funds sold and other 390 78 480 161 Total interest income 9,631 9,141 18,997 17,892 Interest expense Time deposits 3,070 2,982 6,188 5,814 Other deposits 930 1,024 1,921 2,002 Repurchase agreements and federal funds purchased 917 564 1,911 1,267 Federal Home Loan Bank advances 64 64 177 127 Subordinated debentures 170 165 336 320 Total interest expense 5,151 4,799 10,533 9,530 Net interest income 4,480 4,342 8,464 8,362 Provision for loan and lease losses 0 0 (1,425 ) 0 Net interest income after provision for loan and lease losses 4,480 4,342 9,889 8,362 Noninterest income Service fees on deposits 706 639 1,362 1,224 Trust income 216 182 427 398 Other operating income 488 463 787 752 Total noninterest income 1,410 1,284 2,576 2,374 Noninterest expense Salaries and employee benefits 2,148 2,223 4,449 4,479 Occupancy and equipment, net 645 558 1,243 1,174 Data processing 448 416 827 795 Legal 83 88 222 190 Audit and other professional 287 325 584 652 Amortization of core deposit intangible asset 116 115 232 231 Printing and supplies 118 99 213 239 Other operating expenses 491 551 886 1,050 Total noninterest expense 4,336 4,375 8,656 8,810 Income (loss) before income taxes 1,554 1,251 3,809 1,926 Income tax expense (benefit) 507 339 1,233 471 Net income $ 1,047 $ 912 $ 2,576 $ 1,455 Earnings per share $ 0.25 $ 0.21 $ 0.61 $ 0.34 6
